DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 14-18, 21, and 23-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muratov et al. (U.S. Patent Application No. 20160211702), hereinafter known as Muratov.
Regarding claim 1, Muratov discloses (Figs. 1-2) a selection circuit (220 and 240, [0032]); and an antenna (230 and 232), comprising: a substrate (207); a first conductive trace (230) on the substrate forming a first coil comprising a first number of turns and spaced apart first and second coil ends (see Fig. 2), wherein the first coil is capable of generating a first inductance (MR, [0034], 230 creates inductance for resonance), and wherein adjacent turns within the first coil are separated by a first gap width (see Fig. 2); a second conductive trace (232) on the substrate forming a second coil comprising a second number of turns and spaced apart third and fourth coil ends (see Fig. 2), wherein the second coil is electrically connected to the first coil (see Fig 2, 230 and 232 are  connected) and is capable of 
Regarding claim 14, Muratov further discloses (Figs. 1-2) wherein each terminal has a terminal lead portion (extended portions of 239) that extends between a coil connection point and a terminal end (end of 239 connected to 220), the coil connection point electrically connected to one of either of the first or second conductive traces of the first and second coils (see Fig. 2).
Regarding claim 15, Muratov further discloses (Figs. 1-2) wherein the terminal lead portion extends over at least a portion of either of the first and second conductive wires of the first or second traces of the first and second coils (see Fig. 2).
Regarding claims 16 and 17, Muratov further discloses (Figs. 1-2) wherein an electrical signal selected from the group consisting of a data signal, an electrical voltage, an electrical current, and combinations thereof is receivable or transmittable by at least one of the first or second coils ([0028]).
Regarding claim 18, Muratov further discloses (Figs. 1-2) wherein the substrate comprises an electrically insulative material selected from a group consisting of a polyimide, an acrylic, fiberglass, polyester, polyether imide, polytetrafluoroethylene, polyethylene, polyetheretherketone (PEEK), polyethylene napthalate, fluropolymers, copolymers, a ceramic material, a ferrite material, and combinations thereof ([0037]).
Regarding claim 21, Muratov further discloses (Figs. 1-2) wherein each of the multiple operating modes corresponds to a respective operating frequency or operating frequency band ([0032]).
Regarding claim 23, Muratov further discloses (Figs. 1-2) wherein the given one of multiple possible pairwise combinations of the first, second, and third terminals that the selection circuit is configured to select comprises a first pairwise combination of the first and second terminals, and wherein the given one of multiple operating modes comprises a first operating mode in which the given inductance value generated by the antenna comprises a summation of the first inductance generated by the first coil and the second inductance generated by the second coil ([0032], both coils).
Regarding claim 24, Muratov further discloses (Figs. 1-2) wherein the give one of multiple possible pairwise combinations of the first, second, and third terminals that the selection circuit is configured to select comprises a second pairwise combination of the first and third terminals, and wherein the given one of multiple operating modes comprises a second operating mode in which the given inductance value generated by the antenna comprises the first inductance generated by the first coil ([0032], one coil).
Regarding claim 25, Muratov further discloses (Figs. 1-2) wherein the give one of multiple possible pairwise combinations of the first, second, and third terminals that the selection circuit is configured to select comprises a third pairwise combination of the second and third terminals, and wherein the given one of multiple operating modes comprises a third operating mode in which the given 
Regarding claim 26, Muratov further discloses (Figs. 1-2) wherein each of the first gap width, the second gap width, and the third gap width is constant (see Fig. 2).
Regarding claim 27, Muratov further discloses (Figs. 1-2) wherein the third gap width defines a distance between an outermost turn of the second coil and the innermost turn of the first coil (see Fig. 2).
Regarding claim 28, Muratov further discloses (Figs. 1-2) wherein the third gap width is at least 0.05 mm ([0055]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6, 8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muratov in view of Riehl (U.S. Patent Application No. 20140159656), hereinafter known as Riehl.
Regarding claims 4-6, 8, 10, and 12, Muratov teaches the limitations of claim 1, but doesn’t teach further details of the selection circuit.
Riehl teaches (Fig. 3) wherein the selection circuit is an electrical switch circuit (C2a, C2b, and C2q),
wherein the electrical switch circuit is configured to detect and analyze electrical impedance of at least one of the first or second coils ([0027]), 

wherein the electrical switch circuit is electrically connected in series with the first and second coils (see Fig. 3), and
wherein the electrical switch circuit comprises at least one capacitor having a first capacitance (see Fig. 3).
It would have been obvious before the effective filing date of invention to one of ordinary skill in the art to use the configuration of the selection circuit of Riehl in the antenna apparatus of Muratov providing multiple frequency coverage with maximum use of circuitry ([0009]).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Muratov in view of Kurs (U.S. Patent Application No. 20100164296), hereinafter known as Kurs.
Regarding claims 22, Muratov teach the limitations of claim 1, but does not teach further details regarding the antenna.
Kurs teaches (Fig. 10) an antenna (1001A), 
wherein the multiple operating modes include (i) a first operating mode in which the antenna is configured to operate within an operating frequency band of about 100 kHz to about 250 kHz, (ii) a second operating mode in which the antenna is configured to operate at an operating frequency of 13.56 MHz, and (iii) a third operating mode in which the antenna is configured to operate within an operating frequency band of about 250 kHz to about 500 kHz ([0208]).
It would have been obvious before the effective filing date of the invention to a person having ordinary skill in the art to tune the antenna of Muratov to the frequency coverage of Kurs since it has been held to be within the general skill of a worker in the art to employ/use a known technique to improve similar devices (methods, products) in the same way is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) The frequencies disclosed are commonly used for wireless power transfer and near field communications.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MUNOZ whose telephone number is (571)270-1957. The examiner can normally be reached M-F 9 a.m. - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL MUNOZ/               Primary Examiner, Art Unit 2896